NO. 07-03-0010-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL E

                                   MAY 20, 2003
                          ______________________________

                          MICHELLE ELIZABETH GONZALES,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

               NO. A-13511-9909; HON. JACK R. MILLER, PRESIDING
                       _______________________________

Before QUINN, REAVIS, JJ. AND BOYD, S.J.

        Michelle Elizabeth Gonzales (appellant) appeals from an order revoking her

community supervision. She had originally been convicted of engaging in organized

criminal activity via a plea bargain and plea of guilty. Pursuant to the plea agreement, she

was sentenced to eight years imprisonment. However, the sentence was suspended, and

appellant was placed on eight years probation. Subsequently, the State filed three

separate motions to revoke probation at three separate times with the first two ending in

appellant’s probation being reinstated. However, on the third motion to revoke, appellant
pled true to all of the grounds supporting revocation except for two which involved

appellant’s alleged commission of a new offense and failing to report for three months.

The trial court granted the motion, revoked appellant's probation, and sentenced her to five

years in the Institutional Division of the Texas Department of Criminal Justice. Appellant

timely noticed her appeal, and counsel was appointed. Appellant's counsel then moved to

withdraw, after filing a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), and representing that he had searched the record and found no

arguable grounds for reversal. The motion and brief illustrated that appellant was informed

of her rights to review the appellate record and file her own brief. So too did we inform

appellant that any pro se response or brief she cared to file had to be filed by May 16,

2003. To date, appellant has filed no pro se response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for appeal which concerned the court’s decision to revoke her

community supervision. However, counsel explained how “a plea of ‘true’ to any of the

alleged violations is sufficient to support the trial court’s order of revocation.”

       So too did we conduct an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). The record

illustrated that no appeal was taken within 30 days from the date of appellant's guilty plea

and conviction complaining of error occurring at that time; thus, we have no jurisdiction

over any purported error arising from or prior to the plea hearing. Manuel v. State, 944
S.W.2d 658, 661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d 77, 83 (Tex.


                                              2
Crim. App. 2001). Furthermore, finding that any one ground warranting revocation existed,

the trial court was entitled to revoke appellant’s community supervision. Moore v. State,

605 S.W.2d 924, 926 (Tex. Crim. App. 1979). Here, appellant pled true to all but two

grounds contained in the motion to revoke. Standing alone, a plea of true is sufficient to

support the trial court's order of revocation. Hatten v. State, 71 S.W.3d 332, 335 n.2 (Tex.

Crim. App. 2002). Thus, the appellate record contained evidence supporting the decision

to revoke probation. Furthermore, the punishment levied was within the range provided

by statute.

       However, we note that the judgment revoking appellant’s probation included an

allegation mentioned in the motion to revoke that was not supported by the record. The

ground in question is that involving appellant’s purported violation of the condition

pertaining to the commission of a new offense. Appellant plead not true to it. Moreover,

no evidence appears of record illustrating that it was violated. Simply put, appellant

invoked her Fifth Amendment right against self-incrimination when she was asked about

the allegation and opted not to discuss it. Nor did the State present evidence on the

matter through other sources once appellant invoked her silence. Thus, the trial court

erred in holding that she “ha[d] committed an offense against the law of this State.”

Nevertheless, the error is harmless given that she pled true to other grounds, and only one

was needed to revoke probation.

       Accordingly, we modify the judgment revoking probation by deleting from it the

finding that appellant

       has committed an offense against the law of this state; to wit: On or about


                                             3
      the 11th day of July, 2002, in the County of Hale, State of Texas, . . . Michelle
      Gonzalez . . . did then and there without effective consent of Stacy Griego,
      the owner thereof, intentionally or knowingly, break into or enter a vehicle,
      or part thereof, with intent to commit, and did commit theft . . . .

and affirm it as modified. See Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App.1993)

(holding that we have the authority to modify an incorrect judgment when the record

permits us to do so); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.-Dallas 1991,

pet. ref'd) (holding the same). Furthermore, we grant counsel’s motion to withdraw.



                                                  Brian Quinn
                                                    Justice


Do not publish.




                                             4